      Case 2:19-cv-09927-NJB-JVM Document 20 Filed 03/04/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


JAMES VERDIN                               *       CIVIL ACTION NO. 19-9927
                                           *
VERSUS                                     *       JUDGE NANNETTE JOLIVETTE
                                           *       BROWN
LIFE INSURANCE COMPANY OF                  *
NORTH AMERICA                              *       MAGISTRATE JUDGE JANIS VAN
                                           *       MEERVELD
*      *      *       *      *      *      *       *   *    *    *    *     *


                                         ORDER

       Considering the foregoing Joint Motion to Dismiss,

       IT IS HEREBY ORDERED that all claims in the above captioned matter are

dismissed with prejudice.

                                   3rd day of March 2020.
       New Orleans, Louisiana this ____


                                               _________________________________________
                                               NANNETTE JOLIVETTE BROWN
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT
